 



Exhibit 10.2
ECHO THERAPEUTICS, INC.
ORIGINAL ISSUE DISCOUNT SENIOR SECURED NOTE
THE OUTSTANDING PRINCIPAL AMOUNT OF THIS ORIGINAL ISSUE DISCOUNT SENIOR SECURED
NOTE (THIS “NOTE”) MAY BE LESS THAN THE PRINCIPAL AMOUNT SHOWN BELOW BECAUSE
(I) THE PRINCIPAL AMOUNT OF THIS NOTE WILL ACCRETE IN VALUE FROM THE DATE
HEREOF, AND (II) THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER HEREOF IN ORDER
TO EFFECT A PARTIAL PAYMENT HEREOF.

     
Issue Date: March, 24, 2008
  $                    

     FOR VALUE RECEIVED, ECHO THERAPEUTICS, INC., a Minnesota corporation (the
“Company”), hereby promises to pay to the order of )                    , or its
permitted successors or assigns (the “Holder”), the sum of
                                         ($                    ) in same day
funds, on or before March 24, 2009 (the “Maturity Date”).
     Except as permitted or required under Sections 3 and 4, the Company shall
not have the right to prepay any principal of this Note.
     The Company has issued this Note pursuant to a Securities Purchase and Loan
Agreement, dated as of March 24, 2008 (as amended, restated, supplemented or
otherwise modified from time to time, the “Securities Purchase Agreement”),
between the Company and the Holder.
     The Company’s obligations under this Note, including, without limitation,
its obligation to make payments of principal hereon, are guaranteed by the
Company’s subsidiaries and secured by the assets and properties of the Company
and the Company’s subsidiaries.
     The following terms shall apply to this Note:
1. DEFINITIONS.
     (a) Defined Terms. When used herein, the terms below shall have the
respective meanings indicated:
          “Acceleration Notice” has the meaning set forth in Section 3 of this
Note.
          “Change of Control” means the existence, occurrence, public
announcement or entering into an agreement contemplating of any of the
following: (a) the sale, conveyance or disposition of all or substantially all
of the assets of the Company to any Person, (b) the sale, conveyance or
disposition of all or substantially all of the assets of any Company Subsidiary
to a





--------------------------------------------------------------------------------



 



Person other than the Company or another Company Subsidiary that is a party to
the Security Documents; (c) the effectuation of a transaction or series of
transactions in which more than fifty percent (50%) of the equity or voting
power of the Company is disposed of; (d) the effectuation of a transaction or
series of transactions in which any of the equity or voting power of any Company
Subsidiary is disposed to a Person other than the Company or another Company
Subsidiary that is a party to the Security Documents; (e) the consolidation,
merger or other business combination of the Company with or into any other
entity, immediately following which the prior stockholders of the Company fail
to own, directly or indirectly, at least fifty percent (50%) of the surviving
entity; (f) the consolidation, merger or other business combination of any
Company Subsidiary with or into any other entity other than the Company or
another Company Subsidiary that is a party to the Security Documents; (g) a
transaction or series of transactions in which any Person or group (other than
pursuant to an agreement between current affiliates of the Company) acquires
more than fifty percent (50%) of the equity or voting power of the Company;
(h) a transaction or series of transactions in which any Person or group (other
than the Company or a Company Subsidiary that is a party to the Security
Documents) acquires any of the voting equity of a Company Subsidiary; and (i)
the Continuing Directors do not at any time constitute at least a majority of
the Board of Directors of the Company; provided that for purposes of clarity,
any migratory merger effected solely for the purpose of changing the
jurisdiction of incorporation of the Company shall not constitute a Change of
Control.
          “Continuing Director” means, at any date, a member of the Board of
Directors (i) who was a member of such board on the Execution Date or (ii) who
was nominated or elected by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board of Directors was recommended or endorsed by at least a
majority of the directors who were Continuing Directors at the time of such
nomination or election or such lesser number comprising a majority of a
nominating committee if authority for such nominations or elections has been
delegated to a nominating committee whose authority and composition have been
approved by at least a majority of the directors who were Continuing Directors
at the time such committee was formed.
          “Default Interest Rate” means the lower of eighteen (18%) per annum
and the maximum rate permitted by applicable Governmental Requirements.
          “Event of Default” means the occurrence of any of the following
events:
          (i) a Liquidation Event occurs or is publicly announced;
          (ii) the Company fails to make any payment on this Note as and when
due, and such payment remains unpaid for two (2) Business Days following such
due date;
          (iii) other than a breach described in clause (ii) above, the Company
or any Company Subsidiary breaches or provides notice of its intent to breach
any material agreement, covenant, term or condition of this Note or any other
Transaction Document (including, without limitation, a Registration Default (as
defined in the Registration Rights Agreement)); and such breach continues beyond
any applicable cure period (or if there is no

2



--------------------------------------------------------------------------------



 



cure period, for a period of five (5) Business Days following written notice
thereof from the Holder);
          (iv) any representation or warranty made by the Company or any Company
Subsidiary in any of the Transaction Documents was inaccurate or misleading in
any material respect as of the date such representation or warranty was made (or
deemed to have been made); or
          (v) a default occurs or is declared, or any amounts are accelerated,
under or with respect to any instrument that evidences Debt of the Company or
any Company Subsidiary in a principal amount exceeding $25,000.
          “Issue Date” means the date of this Note as set forth on the first
page of this Note.
          “Liquidation Event” means where (i) the Company or any Company
Subsidiary shall make a general assignment for the benefit of creditors or
consent to the appointment of a receiver, liquidator, custodian, or similar
official of all or substantially all of its properties, or any such official is
placed in control of such properties, or the Company or any Company Subsidiary
shall commence any action or proceeding or take advantage of or file under any
federal or state insolvency statute, including, without limitation, the United
States Bankruptcy Code, seeking to have an order for relief entered with respect
to it or seeking adjudication as a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution,
administration, a voluntary arrangement, or other relief with respect to it or
its debts; or (ii) there shall be commenced against the Company or any Company
Subsidiary any action or proceeding of the nature referred to in clause (i)
above or seeking issuance of a warrant of attachment, execution, distraint, or
similar process against all or any substantial part of its property, which
results in the entry of an order for relief which remains undismissed,
undischarged or unbonded for a period of sixty (60) days; or (iii) there is
initiated the dissolution or other winding up of the Company or any material
Company Subsidiary, whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy proceedings; or (iv) there is initiated any
assignment for the benefit of creditors or any marshalling of the material
assets or material liabilities of the Company or any Company Subsidiary.
          “Maturity Date” has the meaning set forth in the preamble of this
Note.
          “Prepayment Date” has the meaning set forth in Section 4 of this Note.
          “Prepayment Notice” has the meaning set forth in Section 4 of this
Note.
          “Securities Purchase Agreement” has the meaning set forth in the
preamble of this Note.
     (b) Terms Defined in Securities Purchase Agreement. Any capitalized term
used but not defined herein has the meaning specified in the Securities Purchase
Agreement.

3



--------------------------------------------------------------------------------



 



     (c) Usage. All definitions contained in this Note are equally applicable to
the singular and plural forms of the terms defined. The words “hereof”, “herein”
and “hereunder” and words of similar import refer to this Note as a whole and
not to any particular provision of this Note.
2. ACCRETION; PAYMENT OF PRINCIPAL.
     (a) Accretion of Principal. During the period commencing on the Issue Date
and ending on the one year anniversary of the Issue Date (the “Accretion
Period”), the outstanding principal of this Note shall accrete in value at an
annual rate equal to ten percent (10.0%), compounded monthly, and computed on
the basis of a 360-day year and calculated using the actual number of days
elapsed since the Issue Date. Assuming no principal of this Note is prepaid
prior to the expiration of the Accretion Period, the outstanding principal of
this Note shall accrete in accordance with the following schedule:

         
March 24, 2008
  $ 500,000.00  
April 24, 2008
  $ 504,166.67  
May 24, 2008
  $ 508,368.06  
June 24, 2008
  $ 512,604.46  
July 24, 2008
  $ 516,876.16  
August 24, 2008
  $ 521,183.46  
September 24, 2008
  $ 525,526.66  
October 24, 2008
  $ 529,906.05  
November 24, 2008
  $ 534,321.93  
December 24, 2008
  $ 538,774.61  
January 24, 2009
  $ 543,264.40  
February 24, 2009
  $ 547,791.60  
March 24, 2009
  $ 552,356.53  

     (b) Payment on Maturity Date. The outstanding principal amount of this Note
(as accreted in accordance with Section 2(a)) plus all other amounts due
hereunder (including default interest (if any)), shall be paid in full on the
Maturity Date.
     (c) Default Interest. Upon the occurrence of an Event of Default, the
outstanding principal amount of this Note (as accreted in accordance with
Section 2(a)) shall accrue interest at the Default Interest Rate, compounded
monthly, until such Event of Default has been cured. Any amount of principal
that is not paid as and when due in accordance with this Note shall bear
interest at the Default Interest Rate, compounded monthly, until paid.
     (d) Payment in Cash. All payments of principal, and other amounts due
hereunder (including default interest (if any)), shall be paid in cash by wire
transfer of immediately available funds.
3. EVENTS OF DEFAULT; CHANGE OF CONTROL.
     In the event that an Event of Default or a Change of Control occurs, the
Holder shall have the right, upon written notice to the Company (an
“Acceleration Notice”), to (i) accelerate the

4



--------------------------------------------------------------------------------



 



payment of all unpaid principal (as accreted in accordance with Section 2(a)) of
this Note plus all other amounts due hereunder (including default interest (if
any)), and (ii) receive from the Company an amount equal to the product of
(x) 1.10 and (y) the sum of all of the amounts described in the preceding clause
(i); and all such amounts shall be paid in same day funds on the payment date
specified in the Acceleration Notice, provided such payment date must be at
least two (2) Business Days following the date on which the Acceleration Notice
is delivered to the Company.
4. OPTIONAL PREPAYMENT.
     The Company shall have the right at any time, upon not less than 30 days’
prior notice to the Holder (a “Prepayment Notice”), to prepay all but not less
than all of the unpaid principal (as accreted in accordance with Section 2(a))
of this Note plus all other amounts due hereunder (including default interest
(if any)). In order to effectuate such prepayment, the Company shall be
obligated to pay the Holder an amount equal to the product of (x) 1.02 and
(y) the sum of all of the amounts described in the preceding sentence; and all
such amounts shall be paid in same day funds on the payment date specified in
the Prepayment Notice (the “Prepayment Date”). A Prepayment Notice shall be
irrevocable; provided, however, that if the Holder delivers an Acceleration
Notice at any time prior to the Prepayment Date, then the provisions of
Section 3 shall apply and control.
5. MISCELLANEOUS.
     (a) Failure to Exercise Rights not Waiver. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude any other or further exercise thereof.
All rights and remedies of the Holder hereunder are cumulative and not exclusive
of any rights or remedies otherwise available. In the event that the Company
does not pay any amount under this Note when such amount becomes due, the
Company shall bear all costs incurred by the Holder in collecting such amount,
including without limitation reasonable legal fees and expenses.
     (b) Notices. Any notice, demand or request required or permitted to be
given by the Company or the Holder pursuant to the terms of this Note shall be
in writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:
If to the Company:
Echo Therapeutics, Inc.
10 Forge Parkway
Franklin, MA 02038
Attn: Chief Financial Officer
Tel: (508) 530-0311
Fax: (508) 553-8760

5



--------------------------------------------------------------------------------



 



With a copy (which shall not constitute notice) to:
Drinker Biddle & Reath LLP
One Logan Square
18th & Cherry Streets
Philadelphia, PA 19103
Attn: Stephen T. Burdumy, Esq.
Tel: (215) 988-2700
Fax: (215) 988-2757
and if to the Holder, to such address for the Holder as shall appear on the
signature page of the Securities Purchase Agreement executed by the Holder, or
as shall be designated by the Holder in writing to the other parties hereto in
accordance this Section 5(b).
     (c) Amendments and Waivers. No amendment to this Note may be made or given
except pursuant to a written instrument executed by the Company and by the
Holder. No waiver of any provision of this Note may be made except pursuant to a
written instrument executed by the party against whom such waiver is sought to
be enforced. Any waiver given pursuant hereto shall be effective only in the
specific instance and for the specific purpose for which given.
     (d) Transfer of Note. The Holder may sell, transfer or otherwise dispose of
all or any part of this Note (including without limitation pursuant to a pledge)
to any Person as long as such sale, transfer or disposition is in compliance
with applicable Governmental Requirements, and is otherwise made in accordance
with the applicable provisions of the Securities Purchase Agreement. From and
after the date of any such sale, transfer or disposition, the transferee hereof
shall be deemed to be the holder of a Note in the principal amount acquired by
such transferee, and the Company shall, as promptly as practicable, issue and
deliver to such transferee a new Note identical in all respects to this Note, in
the name of such transferee, against surrender of this Note or as otherwise
specified in Section 5(e). The Company shall be entitled to treat the original
Holder as the holder of this entire Note unless and until it receives written
notice of the sale, transfer or disposition hereof.
     (e) Lost or Stolen Note. Upon receipt by the Company of evidence of the
loss, theft, destruction or mutilation of this Note, and (in the case of loss,
theft or destruction) of indemnity or security reasonably satisfactory to the
Company, and upon surrender and cancellation of the Note, if mutilated, the
Company shall execute and deliver to the Holder a new Note identical in all
respects to this Note.
     (f) Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York.
     (g) Successors and Assigns. The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors (whether
by merger or otherwise) and permitted

6



--------------------------------------------------------------------------------



 



assigns of the Company and the Holder. The Company may not assign its rights or
obligations under this Note except as specifically required or permitted
pursuant to the terms hereof; provided, however, for purposes of clarity, except
in connection with or in furtherance of any migratory merger effected solely for
the purpose of changing the jurisdiction of incorporation of the Company.
     (h) Usury. This Note is subject to the express condition that at no time
shall the Company be obligated or required to pay interest hereunder at a rate
which could subject the Holder to either civil or criminal liability as a result
of being in excess of the maximum interest rate which the Company is permitted
by applicable law to contract or agree to pay.  If by the terms of this Note,
the Company is at any time required or obligated to pay interest hereunder at a
rate in excess of such maximum rate, the rate of interest under this Note shall
be deemed to be immediately reduced to such maximum rate and the interest
payable shall be computed at such maximum rate and all prior interest payments
in excess of such maximum rate shall be applied and shall be deemed to have been
payments in reduction of the principal balance of this Note. 
[Signature Page to Follow]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Note to be signed in its
name by its duly authorized officer on the date first above written.

          ECHO THERAPEUTICS, INC.    
 
       
By:
       
 
       
 
  Patrick T. Mooney, M.D.    
 
  Chief Executive Officer    

